Exhibit 10.14
10.14 Corn Kernels Purchase Agreement with Shanghai Yihai Commerce &
Trade Co., Ltd.
Party A: Shanghai Yihai Commerce & Trade Co., Ltd.
Party B: Shandong Xiangrui Pharmacy Co., Ltd.

•  
General Information

  •  
Pursuant to the contract entered on May 11, 2011, Party B will buy corn kernels
of 20077 tons from Party A.
    •  
The aggregate price is RMB 44,169,400.
    •  
The term of the Agreement is from May 11, 2011 to May 12, 2011.

•  
Headlines of the articles omitted

  •  
Delivery Date
    •  
Validity, Modification and Termination of Contract
    •  
Dispute Settlement
    •  
Breach of the Agreement
    •  
Miscellaneous

 

 